     Case 2:20-cv-00870-KJM-AC Document 38 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIAM MEYER,                                       No. 2:20-cv-0870 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      WATER RESOURCES, CENTRAL
15    VALLEY WATER PROTECTION
      BOARD, et al.,
16
                         Defendants.
17

18

19          Plaintiff proceeds in this action in pro per. The matter was referred to a United States

20   Magistrate Judge as provided by Local Rule 302(c)(21).

21          On July 9, 2020, the magistrate judge filed findings and recommendations, which were

22   served on the parties and which contained notice that any objections to the findings and

23   recommendations were to be filed within twenty-one days. ECF No. 32. Plaintiff has filed

24   objections to the findings and recommendations. ECF No. 33.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis. While

28   the court notes plaintiff’s request in his objections that this matter be remanded to the Superior
                                                        1
     Case 2:20-cv-00870-KJM-AC Document 38 Filed 10/29/20 Page 2 of 2


 1   Court, his request for dismissal divested that court of jurisdiction over his action there, and as the
 2   magistrate judge observes rendered removal to this court ineffective.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed July 9, 2020, are adopted in full;
 5          2. Defendants’ motion to dismiss, ECF Nos. 10 and 13, are GRANTED;
 6          3. All remaining motions are DENIED as moot; and
 7          4. This case is DISMISSED. And the clerk of court is directed to close this case.
 8   DATED: October 28, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
